DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 22 June 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between the species is withdrawn.  Claims 7 and 17, directed to a species generic to the allowable claim are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1, 4, 6, 7, 11-13, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 23 March 2021 are persuasive.  While the prior art (such as Ohmori et al. cited in previous rejection) teaches sodium ion batteries with amorphous carbon anodes as applied in previous rejections, the prior art as a whole fails to teach or render obvious a sodium-ion battery, comprising: 
an anode comprising a boron-doped graphene sheet represented by a formula of Bo.5C3.5; 
a cathode; and 
an electrolyte comprising a sodium salt; 
wherein the cathode comprises a sodium ion active material selected from the group consisting of NaFePO4, NaVPO4F, Na3V2(PO4)2F3, Na2FePO4F, and Na3V2(PO4)3; NaCoO2 wherein x varies in a range of from 0.4 to 1, orthorhombic Na0.44MnO2, NaFeO2, NaCrO2, layered NaNi0.5Mn0.5O2, NaV6O15 nanorods, NaTiS2; perovskite transition metal fluorides, Na+ superionic conductor (NASICON)-related compounds, and mixtures thereof.
Specifically, while a similar boron-doped graphene sheet is taught in regard to lithium ion batteries (see Sun et al. cited in previous rejections) the use of such a material in the anode of a sodium ion battery would not have been obvious without hindsight from the present application as the chemistry of sodium ion batteries and lithium ion batteries is significantly different in terms of chemistry and principals of operation as applicant argues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723